MEMORANDUM **
Jerome Markay, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison officials denied him access to the courts in violation of the First Amendment by opening confidential legal mail at various times between February 1995 and February 1996. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal based .on the statute of limitations, see Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.2000), and we affirm.
Because Markay did not file the instant complaint until June 29, 1999, more than three years after he first knew of his injury, the district court properly dismissed his action as time-barred. See Fink v. Shedler, 192 F.3d 911, 914 (9th Cir.1999); Cal.Civ.Proc.Code § 352.1.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.